DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
Response to Amendment
	The amendment filed on 06/01/2021 has been entered. As indicated in the amendment: Claims 1, 8 and 15 are currently amended. Claim 7 is cancelled. Thus claims 1 – 6 and 8 – 18 are pending. Applicants Remarks/Arguments regarding the Final Rejection dated 11/30/2020 are fully considered (please see “Response to Arguments” section) and the following Non-Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rifovich et al. (RU 2424885 C1), here in after called Rifovich in view of Wu (CN 208614052 U), and here in after called Wu.
Regarding claim 1, Rifovich discloses a method for minimizing weld distortion in a weldment during arc welding (methods for relieving residual stresses arising in welded joints during electrode welding, (0001)), the method comprising: 
applying a first vibration frequency using a first vibrator having a first axis of rotation in a first force direction to a weldment or a welding fixture to which the weldment is attached, (two pneumatic or electromagnetic vibrational devices (4) applying antiphase vibrational frequencies and located symmetrically relative to the weld seam on each of the two metals being welded, (0011, FIG.1 enclosed here), the first force direction from the first vibrational device is shown by the up arrow of (7) (see FIG. 1 enclosed) wherein the first force direction is perpendicular to a weld seam on the weldment (the transverse direction of vibration of the first force is in a vertical plane perpendicular to the axis of the weld (0011, 0012, FIG.1 enclosed)).
 applying a second vibration frequency using a second vibrator having a second axis of rotation in a second force direction to the weldment or the welding fixture to which the weldment is attached (two pneumatic or electromagnetic vibrational devices (4) applying antiphase vibrational frequencies and located symmetrically relative to the weld seam on each of the two metals being welded (1) , (0011, FIG.1 enclosed here), the second force direction from the second vibrational device is shown by the down arrow of (7) (see FIG. 1 enclosed), wherein the first and second vibration frequencies are selected to generate  (as a result of the two antiphase frequencies (7), (FIG.1 enclosed ), the crystallizing metal of the welding joint is introduced to low frequencies ranging from 50 to 300 Hz  and the Influence of the frequency of the introduced oscillations on the level of residual stresses is shown in FIG.3, (0011, 0012, 0031)), wherein the second force direction is perpendicular to the weld seam on the weldment (the transverse direction of vibration of the second force is in a vertical plane perpendicular to the axis of the weld (0011, 0012, FIG.1 enclosed)). 
Arc welding the weldment along the weld seam (the vibrational frequencies are introduced during welding the weld seam (2) with the welding electrode (3), (0001, 0033, FIG.1 enclosed), thus, arc welding along the weld seam (2) is performed).  

    PNG
    media_image1.png
    1089
    1234
    media_image1.png
    Greyscale


However, Wu that teaches a Two-dimensional ultrasonic vibration auxiliary fusion welding device (0001) also teaches an ultrasonic vibration welding arrangement comprising two ultrasonic vibration devices :an X-direction ultrasonic vibration device (41) and Y-direction ultrasonic vibration device (42) transmitting ultrasonic vibration to the weld pool fusion (0019, 0028 and FIG. 1 – 3) 
This ultrasonic vibration utility model has the advantage of transmitting ultrasonic energy to the molten pool through the arc, which produces a violent stirring effect on the molten pool wherein the cavitation and acoustic current effects can promote the uniform distribution of solutes in the weld, refine the grains, reduce the elimination of the porosity of the weld, and reduce small welding residual stress and deformation and improve the mechanical properties of welded joints (0019).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the first and second vibrational forces to be perpendicular to each other (in the x-direction (41) and y-direction (42)) in order to achieve the uniform distribution of solutes in the weld, refine the grains, reduce the elimination of the porosity of the weld, and reduce small welding residual stress and deformation and improve the mechanical properties of welded joints as taught in Wu.  
Regarding claim 2, Rifovich in view of Wu teaches the method according to claim 1, wherein the first and second vibration frequencies are selected to be within 5% of each other (frequencies ranging from 50 to 300 Hz and amplitude up to 0.8 ... 1.0 mm are introduced to the weld depending on the thickness and type of material being welded, Rifovich (0012)).  
Regarding claim 3, Rifovich in view of Wu teaches the method according to claim 2, wherein the third vibration frequency is a difference between the first and second frequencies causing a slow moving traveling wave in the weldment or welding fixture (the two vibrators are used to excite oscillations, operating in antiphase  and located symmetrically with respect to the axis of the seam on each of the two welded edges that results in Low-frequency vibrations (a third vibrational frequency) that has a positive effect on the crystallization of the weld metal, Rifovich (0011, 0013, 0033), superposition of two antiphase frequencies is the difference of the two frequencies).  
Regarding claim 4, Rifovich discloses the method according to claim 1, further comprising: Application No. 16/060,773Docket No.: 151832.00101Amendment dated June 2, 2021 using two vibrators , operating in antiphase, imposing a cyclic load on the crystallizing metal of the weld pool is carried out by low-frequency vibrations wherein the first and the second vibrational frequencies are applied in the transverse direction in the vertical plane perpendicular to the axis of the weld ( 0011, FIG.1 enclosed here). 
Rifovich does not explicitly teach aReply to Office Action of November 30, 020pplying the first vibration frequency using a first vibrator having a force output in a vertical plane relative to the weld seam; and applying the second vibration frequency using a second vibrator having a force output in a horizontal plane relative to the weld seam.  
However, Wu that teaches a Two-dimensional ultrasonic vibration auxiliary fusion welding device (0001) also teaches an ultrasonic vibration welding arrangement comprising two ultrasonic vibration devices :an X-direction ultrasonic vibration device (41) and Y-direction ultrasonic vibration device (42) transmitting ultrasonic vibration to the weld pool fusion (0019, 0028 and FIG. 1 – 3) 
This ultrasonic vibration utility model has the advantage of transmitting ultrasonic energy to the molten pool through the arc, which produces a violent stirring effect on the molten pool wherein the cavitation and acoustic current effects can promote the uniform distribution of solutes in the weld, refine the grains, reduce the elimination of the porosity of the weld, and reduce small welding residual stress and deformation and improve the mechanical properties of welded joints (0019).

Regarding claim 5, Rifovich in view of Wu teaches the method according to claim 4, wherein the first and second vibrators are first and second pneumatic vibrators (the type of vibration device can vary from pneumatic to electromagnetic, Rifovich (0011)).   
Regarding claim 6, Rifovich in view of Wu teaches the method according to claim 4 further comprising adjusting the third frequency by independently varying the first vibration frequency (by introducing vibrational frequencies from the two independent vibrational devices (4) oscillations of frequencies ranging from 50 – 300 is introduced to the weld seam and FIG. 3 shows the effect of removing residual stress on the weld pool for different frequencies, Rifovich (0031, 0032, FIG. 3)).
Claims 8 – 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rifovich in view of Beavers et al. (US 2009/0260444 A1), here in after called Beavers.
Regarding claim 8, Rifovich discloses a system for minimizing weld distortion during arc welding, the system (FiG.1 enclosed),comprising: a first pneumatic vibrator attachable to a weldment or welding fixture and connectable to the first output of the pneumatic control device, and a secondApplication No. 16/060,773Docket No.: 151832.00101Amendment dated June 2, 2021 pReply to Office Action of November 30, 2020neumatic vibrator attachable to a weldment or welding fixture and connectable to the second output of the pneumatic control device  (two pneumatic vibrational devices (4) (a first pneumatic vibrator provides vibration represented by the up arrow and a second vibrator provides vibration represented by the down arrow (see of FIG. 1 enclosed) applying antiphase vibrational frequencies and located symmetrically relative to the weld seam on each of the two metals being welded, (0011, FIG.1 enclosed here)).

However, Beavers that teaches operating a pneumatic vibratory testing apparatus (0014, FIG.1), also teaches a pneumatic control device for controlling air flow (controller (23) that controls the flow of air from a pneumatic air supply (12) into a plurality of  vibratos (20), (0047, 0048 0049 and FIG. 1)), the control device having a first and second output each for providing an air flow output that are independently variable and independently controllable (the controller (23) controls the air flow to each vibrators (20) independently by controlling the signal to solenoid drives ( 25, 27) that controls the solenoid air valves where in each solenoid valve delivers air to each vibrator (20), (0047, 0048, 0049 and FIG.1)); wherein the first vibrator is independently controllable using the control device so that the first vibrator vibrates at a first vibration frequency based on the air flow output of the first output; wherein the second vibrator is independently controllable using the control device so that the second vibrator vibrates at a second vibration frequency based on the air flow output of the second output (both the frequency and the amplitude of each vibrators (a first, second, third and fourth frequency  to the four vibratos (20) shown in FIG.1) is controlled by the signal send from the controller to the solenoid drivers (25, 27) in turn controlling each opening and closing of the four-way valves (26) connected to each vibrators (20), (0054, 0058 and FIG.1)). 
The controller of the pneumatic vibrators disclosed by Beavers enables to independently vary the frequency impact and amplitude impact of each vibrator (0019).

Regarding claim 9, Rifovich in view of Beavers teaches the system according to claim 8, wherein the first pneumatic vibrator and the second pneumatic vibrator are arranged so that a first force direction of the first pneumatic vibrator is different than a second force direction of the second pneumatic vibrator (the force direction from the first pneumatic vibrational device is shown by the up arrow (7) and the force direction from the second pneumatic vibrational device is shown by the down arrow (7), Rifovich (see FIG. 1 enclosed)).  
Regarding claim 10, Rifovich in view of Beavers teaches the system according to claim 9, wherein the first and second pneumatic vibrators have an axis of rotation, and wherein the first pneumatic vibrator is arranged so that its axis of rotation is in a first orthogonal direction with respect to a weld seam of a weldment, and wherein the second pneumatic vibrator is arranged so that its axis of rotation is in a second orthogonal direction with respect to the weld seam of the weldment (two pneumatic vibrational devices (4) applying vibrations during welding in the transverse direction in a vertical plane perpendicular /orthogonal to the axis of the weld seam and the first and second pneumatic vibrators (4) operating in antiphase in opposing directions Rifovich (0011,0033, FIG. 1 enclosed))
Regarding claim 11, Rifovich in view of Beavers teaches the system according to claim 8, wherein the first and second vibration frequencies are selected to generate a third vibration frequency in the weldment or welding fixture (the two vibrators are used to excite oscillations, operating in antiphase  and located symmetrically with respect to the axis of the seam on each of the two welded edges that results in Low-frequency vibrations (a third vibrational frequency) that have a positive effect on the crystallization of the weld metal, Rifovich (0011, 0013, 0033)).
Regarding claim 12, Rifovich in view of Beavers teaches the system according to claim 8, wherein the first and second outputs are configurable to output first and second vibration frequencies that are within 5% of each other (frequencies ranging from 50 to 300 Hz and amplitude up to 0.8 ... 1.0 mm are introduced to the weld depending on the thickness and type of material being welded, Rifovich (0012)).  
Regarding claim 13, Rifovich in view of Beavers teaches the system according to claim 12, wherein the first and second frequencies produce a third vibration frequency which is equal to the difference between the first and second frequencies causing a slow moving traveling wave in the weldment or welding fixture (the two vibrators are used to excite oscillations, operating in antiphase  and located symmetrically with respect to the axis of the seam on each of the two welded edges that results in Low-frequency vibrations (a third vibrational frequency) that has a positive effect on the crystallization of the weld metal, Rifovich (0011, 0013, 0033), superposition of two antiphase frequencies is the difference of the two frequencies).   
Regarding claim 14, Rifovich in view of Beavers teaches the system according to claim 8 further comprising an air compressor connectable to an input on the control device (vibratory apparatus (10) is powered via compressed air from a pneumatic air supply 12 which in turn connects to controller (23), Beavers (0047, FIG. 1)).  
Regarding claim 15, Rifovich disclose two pneumatic vibrational devices (4) used to reduce distortion during arc welding (0011, FiG.1 enclosed). 
	Rifovich is silent about a pneumatic control device comprising: a master input port configured to accept a connection to an air compressor; a first output port configurable to connect to a first pneumatic vibrator, wherein airflow through the first output port is independently variable such that a vibration frequency of the first pneumatic vibrator is independently selectable; a second output port configurable to connect to a second pneumatic vibrator, wherein airflow through the second output port is independently variable such that a vibration frequency of the second pneumatic vibrator is independently selectable; a plurality of 
However, Beavers teaches  a pneumatic control device used to reduce distortion during arc welding  (A vibratory apparatus(10) comprising controller (23) that controls the flow of air from a pneumatic air supply (12) into a plurality of  vibratos (20), (0047, 0048 0049 and FIG. 1), the pneumatic control device comprising: a master input port configured to accept a connection to an air compressor (apparatus (10) is configured to be connected via compressed a main air input  from a pneumatic air supply (12) (0047, FIG.1)); a first output port configurable to connect to a first pneumatic vibrator, wherein airflow through the first output port is independently variable such that a vibration frequency of the first pneumatic vibrator is independently selectable ; a second output port configurable to connect to a second pneumatic vibrator, wherein airflow through the second output port is independently variable such that a vibration frequency of the second pneumatic vibrator is independently selectable(both the frequency and the amplitude of each vibrators (a first, second, third and fourth frequency  to the four vibratos (20) shown in FIG.1) is controlled by the signal send from the controller to the solenoid drivers (25, 27) in turn controlling each opening and closing of the four-way valves (26) wherein each output port of the valves is connected to each vibrators (20) , (0054, 0058 and FIG.1)); a plurality of selectable controls that independently controls pneumatic input from the master input port and pneumatic output to each of the first and second output ports such that the selectable control interface (independently controllable solenoid valves (24, 26) controlled by  electrical signals from the controller (23) via solenoid drivers (25, 27) that cause each solenoid valves (24, 26) of each vibrator (20 to open and close , (0049, FIG.1)) includes: a first setting to cause an (both the frequency and the amplitude of each vibrators (a first, second, third and fourth frequency  to the four vibratos (20) shown in FIG.1) is controlled by the signal send from the controller to the solenoid drivers (25, 27) in turn controlling each opening and closing of the four-way valves (26) connected to each vibrators (20), (0054, 0058 and FIG.1)), and a master setting that controls input from the air compressor (the compressed air supplied from supply (12) has a regulator (22) that first regulates the air input into apparatus (10),  (0048)).
The controller of the pneumatic vibrators disclosed by Beavers enables to independently vary the frequency impact and amplitude impact of each vibrator (0019).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the first and second Pneumatic vibratos disclosed by Rifovich to include a controller that controls the air flow output of the first and second Pneumatic vibratos independently in order to vary the frequency impact and amplitude impact of each vibrators on the weldment.
Regarding claim 16, Rifovich in view of Beavers teaches the pneumatic control device according to claim 15, wherein the first and second settings are configurable so that the first and second vibration frequencies are within 5% of each other (frequencies ranging from 50 to 300 Hz and amplitude up to 0.8 ... 1.0 mm are introduced to the weld depending on the thickness and type of material being welded, Rifovich (0012)).  
Regarding claim 17, Rifovich in view of Beavers teaches the pneumatic control device, according to claim 16, wherein the first and second settings are selected to cause the first and second vibrators to generate a third vibration frequency in a weldment or welding fixture(the two vibrators are used to excite oscillations, operating in antiphase  and located symmetrically with respect to the axis of the seam on each of the two welded edges that results in Low-frequency vibrations (a third vibrational frequency) that have a positive effect on the crystallization of the weld metal, Rifovich (0011, 0013, 0033)).
Regarding claim 18, Rifovich in view of Beavers teaches the pneumatic control device according to claim 17, wherein third vibration frequency is a difference between the first and second frequencies causing a slow moving traveling wave in the weldment or welding fixture (the two vibrators are used to excite oscillations, operating in antiphase  and located symmetrically with respect to the axis of the seam on each of the two welded edges that results in Low-frequency vibrations (a third vibrational frequency) that has a positive effect on the crystallization of the weld metal, Rifovich (0011, 0013, 0033), superposition of two antiphase frequencies is the difference of the two frequencies).   
Response to Arguments
Applicant’s arguments with respect to the obviousness rejections made under 35 U.S.C. 103 to the claim(s) 1- 6 and 8 -14 and the anticipatory rejection made under 35 U.S.C. 102 to the claims 15 -18 in the Final rejection dated 1/30/2020 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761